Smith, J. —
The record in this case, after the placita, commences as follows : “ Be it remembered, that, heretofore, to-wit, at a term of the Henry Circuit Court begun and held at the court-house in New- Castle, within and for •the county of Henry, in the sixth judicial circuit, in the *254state of Indiana, on Monday, the 29th day of October, in the year of our Lord, 1846, before the judges thereof, it ivas presented, that Benjamin Clark, on the first day of January, 1846, at said county of Henry, was,” &c. Here follows the form of an indictment against the said Clark for giving a fraudulent valuation of his personal property to the county assessor. A motion to quash was overruled. The defendant then pleaded “ not guilty.” There was a trial of this issue by a jury, who found the defendant guilty as charged, and assessed his fine at 5 dollars. Motions for a new trial and in arrest of judgment were overruled.
O. H. Smith, for the plaintiff.
J. L. Ketcham, for the state.
It cannot be presumed by this Court, in the entire absence of any statement in the record to that effect, that the indictment was found by a grand jury of the proper county, and if it was not, the motion to quash, or that in arrest of judgment, should have prevailed.
Per Curiam. —
The judgment is reversed.